DETAILED ACTION

Election/Restrictions
Claims 1, 3, and 4 are allowable. Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I claims 1-4, Group II claim 5, Group III claim 6, and Group IV claim 7, as set forth in the Office action mailed on July 25, 2019, is hereby withdrawn and claims 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Belinda Lee August 10, 2022. 

The application has been amended as follows: 

Claim 1: 
At line 10, replace the recitation “from the polyol component having an olefin skeleton” with - -  from the polyol component - -.

Claim 5: 
At line 4, delete “consists of polyols having an olefin skeleton”.
At lines 4-5, after the recitation “the polyisocyanate component”, insert - -  the catalyst, - -. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-7 are allowed.  

The closest prior art to claim 1 is Creegan (US 3914484).  Creegan discloses a pressure sensitive adhesive label sheet stock comprising a pressure sensitive adhesive (PSA) layer (adhesive sheet) that is formed from a PSA coating composition (heat curable PU composition) containing polyurethane and tacky resin (tackifier) that is heat cured (a cured product of a heat curable polyurethane composition) (abstract, column 2, lines 15-25, and column 4, lines 42-45).  The PSA coating composition of Creegan includes a polyol, a polyisocyanate (column 2, lines 20-23 and Example 1), and a tackifier (column 2, lines 16-17 and Example 1).  Creegan discloses that the NCO/OH molar ratio is less than 1.0 e.g. between 0.6 and 0.9 (column 3, lines 10-13).   Accordingly, the alpha ratio (OH/NCO) in the disclosure of Creegan is 1/0.6 or 1.7 to 1/0.9 or 1.1.  

As to claim 1, Creegan does not teach or suggest the polyisocyanate component being a modified polyisocyanate, the catalyst and its amount, the tackifier is a hydrogenated petroleum resin obtained by hydrogenating a copolymer of dicyclopentadiene and an aromatic compound, the amount of tackifier, the polyols having the olefin skeleton, the total light transmittance of the optically clear adhesive sheet, and the haze of the optically clear adhesive sheet as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Applicant’s amendment submitted on September May 16, 2022  in response to the Office action (OA) mailed on November 16, 2021 (“the previous OA”) have been fully considered. Support for claim 1 amendment can be found in paragraphs 0029, 0030, 0042, 0045, and 0056 of the specification. 
In view of applicant’s amendment, the objection to claim 1, as set forth in the previous OA is withdrawn. 
In view of applicant’s amendment and the examiner’s reasons for allowance, the rejection of claim 1 under 35 USC 103 as being unpatentable over Creegan (US 3914484) in view of Nakajima, Yuji et al. (“Nakajima”) (JP 2013-136731A, English translation) and St. Clair (US 5486570), as set forth in the previous OA is withdrawn. 
   






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
August 11, 2022